DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is more than 150 words in length.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 20 add additional limitations on the electrical steel sheet, which is only cited in the preamble of claims 6 and 7, from which these claims depend, respectively. Since claims 6 and 7 are directed solely to a coating liquid, with the coating of the electrical steel sheet being an intended use, it is unclear how or if the recitation of a particular electrical steel sheet requires any difference in the coating liquid. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2012/0088096) in view of Yamamoto et al. (JP 2003-253462A). Takeda was cited on the July 31, 2019 IDS. A machine translation of the Yamamoto reference is provided with this Office Action. 
Regarding claims 1-20, Takeda teaches a non-oriented electromagnetic steel sheet that is coated with an insulating coating formed from a solution (Paragraphs 25-32). The coatings of Takeda are used instead of chromium containing coatings (Paragraphs 11-12). The coating solution can be include a metal phosphate and a silica or silicate filler (Paragraph 51) that can be plate-like polycrystals (Paragraph 78). The metal phosphate can be a salt of phosphoric acid and either aluminum or magnesium (Paragraphs 51-53). The content of the silica filler may be from 1 to 40 parts by mass relative to 100 parts by mass of the metal phosphate (Paragraph 82). The filler has an average particle diameter in the range of 2 to 15 microns and an average specific surface area of 1 to 40 m2/g.
Takeda does not explicitly state that the filler is in the form of secondary particles that are formed from aggregating primary particles that have an aspect ratio of 50 to 1000. 
Yamamoto (Paragraph 69) teaches scale-like silica particles that greatly improve the corrosion resistance of a non-chromium surface treatment agent for steel sheets. The silica particles (Paragraphs 39-40) are formed by overlapping a plurality of flake primary particles of scale-like silica that have an aspect ratio of preferably 30 or more. This range would include all values greater than 30 and thus, would fully encompass the claimed range. 


Conclusion
Takeda et al. (US 2012/0088096) is the English language equivalent of the X reference cited in the International Search Report.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




May 21, 2021